DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.

 Response to Amendment
This Action is in response to the above referenced response.

Applicant’s amendments to claims 1, 23, and 28 overcome the previously presented 35 USC 102(a)(1) and 102(a)(2) rejections thereof.

Response to Arguments
In response to Applicant’s After Final Reply of May 20, 2021, the Examiner indicated that the Shen et al. (US 2005/0247492) disclosed claims 1, 23, and 28 as presented in said reply.  Applicant’s arguments in the instant response address the Shen et al. reference.

Applicant's arguments with respect to Shen et al. have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10, 11, 14, 15, 18-28, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 2005/0247492, Shen).

Regarding claims 1, 23, and 28:  Shen discloses a cutting element Fig 8 for drilling subterranean formations, comprising:
a cylindrical substrate 166;
a superabrasive table 140 – [0012] positioned on the cylindrical substrate Fig 10, the superabrasive table comprising:
154 having a planar central region at 152 and an outer circumferential cutting edge 146;
a plurality of spokes 3 shown on face 154 extending radially outward from the central region to the edge of the cutting face Fig 8; and
a plurality of depressions 150a-c, each depression extending between adjacent spokes and from a periphery of the central region to the outer circumferential cutting edge of the cutting face Fig 8,
wherein each spoke comprises an interior region adjacent the central region, an outer region adjacent the edge of the cutting face, and an upper surface extending therebetween Fig 8,
wherein the upper surface of each spoke is flat across the entire width of the spoke and the upper surface is co-planar with the central region Fig 8, [0066], 
wherein the upper surface of each spoke has an upper surface width that decreases from the interior region to the outer region the hourglass shape of the spokes as shown in Figure 8 includes a portion of upper surface that decrease in width from the interior region to the outer region.  The claim does not require that the width decrease all the way to the outer region.

Regarding claim 3:  Wherein each spoke is continuous with the central region Fig 8.

Regarding claim 5:  Wherein each depression has a depth that decreases from an interior radial region to an outer radial region Fig 8, [0066].

Regarding claim 6:  Wherein the depression merges with the outer region of the spokes adjacent the cutting edge Fig 8, [0066].

Regarding claim 7:  Wherein the depression merges with the interior region of the spokes adjacent the central region Fig 8, [0066].

Regarding claim 8:  Wherein the cutting face does not include a planar outer lateral circumferential portion adjacent the cutting edge of the cutting face Fig 8, [0066].

Regarding claim 10:  Wherein each spoke includes sidewalls on opposing sides of the upper surface, each of the sidewalls extending from the upper surface to the depression Fig 8, [0066].

Regarding claim 11:  Wherein each sidewall has a slope that increases from the interior region to the outer region as recited in the claimed combination Fig 8, [0066] – the sidewalls are close to planar adjacent the central region and sloped at the outer region.

Regarding claim 14:  The cutting element comprising at least four spokes equidistantly spaced on the cutting face three are shown but [0066] indicates that there could be more.

Regarding claim 15:  Wherein each of the at least four spokes are symmetrically arranged on the cutting face, wherein each of the at least four spokes are continuous and planar with the central region [0066] – indicates that there could be more than the three spokes shown and that they could be uniformly spaced.

Regarding claim 18:  Wherein an interior region of each depression forms an obtuse angle between adjacent spokes Fig 8, [0066].

Regarding claim 19:  Wherein an interior region of each depression forms an angle ranging from 90° to 180° between adjacent spokes obtuse angle by definition is greater than 90° – [0066].

Regarding claim 20:  Wherein the superabrasive table comprises a chamfered region 144 between the edge of the cutting face and a sidewall of the cylindrical substrate Fig 8, [0066].

Regarding claim 21:  The cutting element comprising at least three spokes equidistantly spaced on the cutting face Fig 8, [0066].

Regarding claim 22: Wherein the cutting element is a low-profile cutter have a high back rake angle [0090].

Regarding claim 23:  Shen discloses a drill bit 10/410, comprising:
a body 12 having a structure 28 for connection to a drill string; 
20/411-418 mounted to the body at an end thereof opposite the structure Fig 1.

Regarding claim 24:  Wherein each pair of adjacent spokes of the plurality of spokes is separated by an at least one depression 150a-150c of the plurality of depressions Fig 8, [0066].

Regarding claim 25: Wherein the body has a face Fig 1 and a central axis Fig 1 and a plurality of blades 14 disposed on the face Fig 1, each blade having a row of cutters mounted thereon Fig 1, 34, wherein at least one of the cutters comprises the cutting element Abstract, and wherein the cutting element is clocked relative to a kerf region formed by rotationally preceding cutters Fig 21, 22, [0088], [0089].

Regarding claim 26:  Wherein the body has a face Fig 1 and a central axis Fig 1 and a plurality of blades 14 disposed on the face Fig 1, each blade having a row of cutters mounted thereon Fig 1, 34, wherein at least one of the cutters comprises the cutting element Abstract, and wherein the spokes are oriented perpendicularly relative to a surface formation 74 to be failed Fig 23, [0090].

Regarding claim 27:  Wherein the superabrasive table has regions of maximum thickness where the spokes meet the edge of the cutting face Fig 8, [0066].

Regarding claim 28:  Wherein the superabrasive table comprises a planar polygonal member Fig 8 – the three spokes shown form a three sided polygon disposed on and parallel to the cutting face, the polygonal member having the central region and the plurality of spokes Fig 8, [0066].

Regarding claim 29:  Shen discloses that the cutting face can include greater than the three spokes shown [0066].  The recitation in paragraph [0066] would contemplate the cutting face including five spokes.  Paragraph [0066] also indicates that any number of spokes could be uniformly spaced around the cutting face.  Uniformly spacing five spokes will result in the polygonal member being in the shape of a star.

Regarding claim 31:  Wherein the plurality of spokes comprises at least four spokes equidistantly spaced on the cutting face [0066] – indicates that there could be more than the three spokes shown and that they could be uniformly spaced, wherein the cutting face is exposed in a region between each pair of adjacent spokes Fig 8, [0066].

Regarding claim 32:  Wherein each of the at least four spokes further comprises sidewalls on opposing sides of the upper surface Fig 8, [0066].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen.

Shen discloses that the cutting face can include greater than the three spokes shown [0066] thus contemplates that the cutting face can include at least four spokes.  Shen fails to disclose or contemplate that the at least four spokes would comprise from 25% to 80% of the total surface area of the cutting face.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Shen so In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 12:  The prior art of record fails to disclose or suggest that each sidewall increases in height from the interior region to the outer region as recited in the claimed combination.

Regarding claim 13: The prior art of record fails to disclose or suggest that each sidewall decreases in height from the interior region to the outer region as recited in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


6/22/2021